Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2007

USA v. Hugh
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4260




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Hugh" (2007). 2007 Decisions. Paper 744.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/744


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-4260


                          UNITED STATES OF AMERICA

                                          v.

                                   NOLAN HUGH,

                                               Appellant



                   On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                        (D.C. Crim. Action No. 03-cr-00829)
                       District Judge: Hon. Harvey Bartle, III


                                Argued January 17, 2007

           BEFORE: McKEE, AMBRO and STAPLETON, Circuit Judges

Patrick L. Meehan
  United States Attorney
Robert A. Zauzmer
   Assistant U.S. Attorney
Jennifer A. Williams (Argued)
  Assistant U.S. Attorney
615 Chestnut Street
Philadelphia, PA 19106

      Attorneys for Appellee

Maureen K. Rowley
  Chief Federal Defender
David L. McColgin
  Assistant Federal Defender
Robert Epstein (Argued)
  Assistant Federal Defender
601 Walnut Street
The Curtis Center - Suite 540 West
Philadelphia, PA 19106

       Attorneys for Appellant

                               (Opinion filed June 14, 2007)

                           ORDER AMENDING OPINION

AMBRO, Circuit Judge

        It is now ordered that the not precedential dissenting Opinion in the above case
filed June 14, 2007, be amended as follows:

         On page 23 of the opinion, in Judge Ambro’s dissent, footnote 13 is amended such
that it reads in its entirety: “As explained earlier, see supra at 17–18, the majority avoids
addressing the issue by erroneously concluding that the District Court did not base its
decision on this ground, see Maj. Op. at 11.”

       On page 28 of the opinion, in Judge Ambro’s dissent, in the second sentence of
the Part entitled “III. Conclusion”, the second sentence, beginning with “It was
admissible . . .” is amended by inserting a semicolon (“;”) after the word “requested”.

       On pages 28 and 29 of the opinion, in Judge Ambro’s dissent, the carry-over
sentence beginning “Perhaps most notable . . .” is replaced in its entirety with the
following: “Perhaps most notable, though, is that the Assistant U.S. Attorney trying this
case objected to Hugh’s motion to reopen at all.”

       On page 29, in Judge Ambro’s dissent, in the first full sentence beginning with “It
is inconceivable . . .”, the word “that” is replaced with the word “how”.

       On page 29, in Judge Ambro’s dissent, in the second sentence of the final
paragraph, the word “the” is replaced with the word “this” in the concluding phrase “the
decision not to reopen qualifies.”, such that the phrase reads “this decision not to reopen
qualifies.”

                                           By the Court,

                                           /s/ Thomas L. Ambro
                                               Circuit Judge
Dated: July 18, 2007
lwc/cc:   Robert Epstein, Esq.
          Paul G. Shapiro, Esq.
          Jennifer A. Williams, Esq.




                                       2